Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-20  have been submitted for examination
Claims 1-20  have been rejected
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of commonly owned patent no. 11,093,330. Although the conflicting claims are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:

Clm

Instant application
Clm

US Patent no.
11,093,330
1









A method for execution in a storage network, the method comprises: 5identifying a data object of a plurality of data objects for retrieval from the storage network, 
wherein the plurality of data objects have a common trait and the plurality of data objects are combined to produce a concatenated data object encoded in accordance with a dispersed encoding function to produce a set of encoded data blocks: 







identifying. based on a mapping of the plurality of data objects, an encoded data block 10of the set of encoded data blocks corresponding to the data object; retrieving the encoded data block from a storage unit of the storage network, and 

decoding the encoded data block in accordance with the dispersed encoding function and the mapping to reproduce the data object.
1































A method for execution in a storage network, the method comprises: identifying a data object of a plurality of data objects for retrieval from the storage network, 
wherein the plurality of data objects is combined to produce a concatenated data object, wherein the concatenated data object is encoded in accordance with a dispersed encoding function to produce a set of encoded data blocks, and wherein the plurality of data objects is combined by: identifying data objects having a common trait; and establishing the plurality of data objects from the data objects having the common trait; 
identifying an encoded data block of the set of encoded data blocks corresponding to the data object based on a mapping of the plurality of data objects; 
retrieving the encoded data block from a storage unit of the storage network; and
 decoding the encoded data block in accordance with the dispersed encoding function and the mapping to reproduce the data object.


2.	Similarly, Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting of commonly owned patent no. 11,093,330 for the same reasons as per claim 1.

3.	However, upon further examination, The pending application is also rejected under ODP of the following commonly owned application(s) / Patent(s):
a) Patent no. 10,977,127 (Application no. 17/081,056)
b) Patent no. 10,853,172 (Application no. 16/988,247)
c) Patent no. 10,776,204 (Application no. 16/171,794)
d) Patent no. 10,169,150 (Application no. 15/679,569)
	e) Patent no. 9,798,619 (Application no. 15/351,628)
	Mapping of the claims are similar to the mapping cited in section 1.0.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112